     Case 3:19-cv-00546-MMD-CLB Document 20 Filed 04/27/21 Page 1 of 1



 1
 2
 3
 4                             UNITED STATES DISTRICT COURT
 5                                    DISTRICT OF NEVADA
 6    CHET DUDA,                                      Case No. 3:19-CV-0546-MMD-CLB
 7                       Plaintiff,                    ORDER
 8           v.
 9    ISIDRO BACA, et al.
10                 Defendants.
      ____________________________/
11
12          The court’s order ECF No. 17 was returned undeliverable with the following
13   handwritten note: “return to sender” (ECF No. 19). Pursuant to Local Rule IA 3-1, plaintiff
14   must immediately file with the court written notification of any change of mailing address.
15   Failure to comply with this rule may result in dismissal of this action with prejudice.
16   Plaintiff shall have until Friday, May 28, 2021 to file a notice of change of address or this
17   court will recommend that this action be dismissed.
18          IT IS SO ORDERED.
19                  April 27, 2021
            DATED: _____________________
20                                             ____________________________________
                                               UNITED STATES MAGISTRATE JUDGE
21
22
23
24
25
26
27
28
